EXAMINER’S AMENDMENT
1. 	An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with
Thomas Bradshaw in a related application (14/510,714) on 6/27/2016.  Multiple attempts were made to reach Arthur Ortega to confirm that the same typographical errors in this application should corrected as they were in the previous application.  In an effort to achieve compact prosecution, this Examiner’s amendment was drafted to correct clear typographical errors that were previously acceptable to the Applicants.
The application has been amended as follows:
in claim 2, line 12, “game" has been replaced with “sporting event”;
in claim 11, line 14, “game” has been replaced with “sporting event”; and
in claim 16, line 13, “game” has been replaced with “sporting event".

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claim 2 recites a method comprising receiving, by at least one processor, state information of a live event; determining, by the at least processor, an initial state and a plurality of possible future states of a performance parameter of the live event; generating, by the at least one processor, a first betting market; causing, by the at least one processor, images associated with the sporting event to be 
displayed to the first user at a touch-sensitive display device; and receiving a first bet comprises receiving indicia of a touching of the image of the first location of the playing area corresponding to the first one of the plurality of possible future states defined by the first location.
Hines discloses a device for inputting live sporting event data via a touch screen over a representation of a playing area (e.g., a basketball court). Hines fails to disclose the implementation of the device for creating a betting market, wherein a bet is received by touching a location the playing area displayed on the device.
U.S. Patent Application Publication No. 2002/0068633 to Schlaifer discloses a real-time
odds based gaming wherein a betting market is created and allows a user to place a wager predicting a future event within a live sporting event. Schlaifer fails to disclose a device or method that includes inputting a bet by touching an image of a location on the playing area displayed on a touch-screen that corresponds to the selected predicted future event.
No single reference or reasonable combination of references anticipates or makes obvious the recited features of claims 2-21.  Independent claims 11 and 16 are similar in claim scope and are allowed based on the same analysis that is set forth above for claim 2.  For at least these reasons, all pending claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/Primary Examiner, Art Unit 3715